Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2007

Coreia v. Schuylkill Cty Area
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Coreia v. Schuylkill Cty Area" (2007). 2007 Decisions. Paper 906.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/906


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-3005


                                   JOHN J. COREIA,

                                                 Appellant

                                            v.

      SCHUYLKILL COUNTY AREA VOCATIONAL-TECHNICAL SCHOOL
        AUTHORITY; JAMES MONAGHAN, individually and in his capacity
              as Assistant Executive Director of Education; GERALD
            ACHENBACH, individually and in his capacity as Assistant
         Executive Director of Education; JAMES S. FOGARTY, Executive
                                Director of Education


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 04-cv-02425)
                         District Judge: Hon. John E. Jones, III


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 4, 2007

                           BEFORE: SMITH and COWEN,
                             and SILER*, Circuit Judges

                                  (Filed June 20, 2007)




*Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge, U.S. Court of
Appeals for the Sixth Circuit, sitting by designation.
                                         OPINION


COWEN, Circuit Judge.

       John J. Coreia appeals an order of the United States District Court for the Middle

District of Pennsylvania granting a motion for summary judgment filed by appellees

Schuylkill County Area Vocational-Technical School Authority (“Schuylkill”), James

Monaghan, and Gerald Achenbach. For the reasons discussed below, we will affirm.

                                              I.

       Coreia’s claims relate to the cessation of his employment at Schuylkill. Coreia

began teaching adult machine trade courses at Schuylkill in November 1999. To comply

with Pennsylvania’s requirement that all teachers hold a certificate, see Public School

Code of 1949 § 1201, 24 Pa. Cons. Stat. § 12-1201, Coreia obtained a temporary

certificate that remained valid for three years. To be eligible to continue teaching after

the expiration of his temporary certificate, Coreia was required to secure a permanent

instructional certificate.

       Coreia enrolled at Temple University and began taking classes in pursuit of his

instructional certificate. However, at the time that Coreia’s temporary certificate lapsed –

August 1, 2003 – he had failed to obtain an instructional certificate. Schuylkill attempted

to acquire an emergency certificate for Coreia, but on August 18, 2003, Frank Meehan,

the Director of Teacher Certification and Preparation at the Pennsylvania Department of

                                              2
Education, wrote to Schuylkill acknowledging the expiration of Coreia’s certificate and

rejecting the application for emergency relief.

       Classes at Schuylkill were scheduled to begin on August 21, 2003. Because

Coreia had failed to obtain a certificate, Schuylkill would have been subject to forfeiture

penalties if it allowed him to teach. Thus, on August 20, 2003, Monaghan, a director at

Schuylkill, informed Coreia that he could resign or he would be terminated. That

afternoon, Coreia signed a letter of resignation.

       Coreia filed a complaint against appellees that included two claims relevant to this

appeal. First, Coreia claimed that appellees violated his rights under 42 U.S.C. § 1983

and the Due Process Clause of the Fourteenth Amendment by failing to furnish him a

hearing before forcing him to either resign or be terminated. Second, Coreia claimed that

appellees breached an employment contract with him when they demanded his

resignation. The District Court granted summary judgment to appellees on both counts,

and Coreia appeals.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s order

granting a motion for summary judgment under a plenary standard, applying the same test

employed by the district court under Federal Rule of Civil Procedure 56(c). Morton Int’l,

Inc. v. A.E. Staley Mfg. Co., 343 F.3d 669, 679 (3d Cir. 2003). Summary judgment is

appropriate if “the pleadings, depositions, answers to interrogatories, and admissions on



                                              3
file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(c).

                                              III.

       On appeal, Coreia argues that the District Court erred by granting summary

judgment to appellees on both his § 1983 claim and his breach of contract claim. We

consider each argument in turn.

       First, we agree with the District Court that Coreia’s § 1983 claim lacks merit. To

prevail on his § 1983 claim, Coreia must demonstrate that appellees, acting under color of

state law, deprived him of rights secured by the Constitution or federal law. Sameric

Corp. of Del., Inc. v. City of Philadelphia, 142 F.3d 582, 590 (3d Cir. 1998). Coreia

claims that appellees violated his Fourteenth Amendment procedural due process rights

by forcing him to resign from his job without first granting him a hearing. We analyze

Coreia’s procedural due process claim in two steps, considering: “(1) whether the asserted

individual interests are encompassed within the fourteenth amendment’s protection of

life, liberty, or property; and (2) whether the procedures available provided the plaintiff

with due process of law.” Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir. 2000) (internal

quotation marks omitted).

       Coreia contends that his employment constitutes property under the Fourteenth

Amendment. “To have a property interest in a job . . . a person must have more than a



                                               4
unilateral expectation of continued employment; rather, he must have a legitimate

entitlement to such continued employment.” Hill v. Borough of Kutztown, 455 F.3d 225,

234 (3d Cir. 2006) (internal quotation marks omitted). State law determines whether an

individual has such a legitimate entitlement, id.; under Pennsylvania law, public

employees have no protected property interest in their employment unless the state

legislature explicitly provides one, see Elmore v. Cleary, 399 F.3d 279, 282 (3d Cir.

2005).

         Coreia has failed to present evidence that he had a legitimate entitlement to

continued employment. The Pennsylvania legislature has granted professional employees

a protected property interest in their jobs, see 24 Pa. Cons. Stat. § 11-1122; however,

because Coreia did not hold a certificate at the time he resigned, he did not qualify as a

professional employee. See 24 Pa. Cons. Stat. § 11-1101(1) (stating “[t]he term

‘professional employe[e]’ shall include those who are certificated as teachers”);

Occhipinti v. Bd. of Sch. Dirs. of Old Forge Sch. Dist., 464 A.2d 631, 632 (Pa. Commw.

Ct. 1983) (holding that teacher ceased to be professional employee when certificate

lapsed). Hence, Coreia was not entitled to the procedural protections accorded

professional employees. Because Coreia does not claim that he held a property interest in

his employment for some other reason, the District Court was correct to grant summary

judgment to appellees on this claim.1

  1
   Coreia also argues that appellees misapplied their own procedures by failing to:
contact the Pennsylvania Department of Education about his certificate, provide him a

                                               5
       We also agree with the District Court that no reasonable juror could find that

appellees breached a contract with Coreia. Coreia claims that appellees breached a

provision of the contract between the Schuylkill County Board of Education and the

Schuylkill County A.V.T.S. Education Agency that provided “[a]ll full-time professional

employees . . . must meet the requirements for professional certification as set forth in the

guidelines of the Pennsylvania Department of State.” However, if anyone breached this

provision, it was Coreia, because he failed to maintain a valid teaching certificate. Coreia

claims that appellees determined that his certificate had expired unilaterally without

involving the Department of Education, but this assertion is belied by the record. As

noted, appellees corresponded with Meehan, the Director of the Bureau of Teacher

Certification and Preparation at the Department of Education, who informed them that

Coreia’s certificate had lapsed. Thus, the District Court was correct to grant summary

judgment to appellees on this issue.

       For the foregoing reasons, the judgment of the District Court entered on May 11,

2006, will be affirmed.




hearing with an attorney, obtain a letter from a specific Department of Education
employee, and tell him that he could rescind his resignation. These arguments, however,
are all contradicted by the record evidence. Moreover, a “violation of state law . . .,
without more, is not a violation of the federal right to procedural due process.” Kompare
v. Stein, 801 F.2d 883, 888 (7th Cir. 1986) (alteration in original) (internal quotation
marks omitted).

                                              6